DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 5/28/21.  Claim(s) 1, 6, 9, 10, 14-16, and 20 has/have been amended and applicant states there is support in instant specification [0055-0056, 0060-0061].  Therefore, Claims 1-20 is/are pending and have been addressed below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/4/21 was/were considered by the examiner.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 5/28/21, with respect to rejections under 35 USC 112 for claim(s) 1-20 have been fully considered and are persuasive.   The Examiner respectfully withdraws rejections under 35 USC 112 for claim(s) 1-20.

Applicant’s arguments, see applicant’s remarks, filed 5/28/21, with respect to rejections under 35 USC 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 9-11.
The Examiner respectfully disagrees because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the transmitting limitation as noted in the 112a rejection there is not support for this limitation and the claim interpretation as noted in the 103 rejection is taught by Ridge.
Regarding the blocking limitation, Ridge teaches being off duty and Sheng teaches denying access based on time period requirements.
Thus, the argument(s) are unpersuasive.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1350, 94 USPQ2d at 1171; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed)”.  Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171.

Claim(s) 1-20 is/are rejected.  Representative claim(s) 1, 10, and 16 recite(s) “transmit notification to a wearable device associated with a specialist to notify the specialist to aid the user at the entity location based on the duration of time the wearable device of the user is within the entity location.”

Examiner notes the bolded portion of the representative claims above is new matter.  Initially, Examiner notes the bolded portion recites “based on the duration of time the wearable device of the user is within the entity location” which does not appear to be supported by the originally filed disclosure.  Examiner notes the closest portions of the original disclosure include [0060-0061] which only states 
“The system may monitor those [entity] locations and identify the users at those locations. If a user is not at the location, otherwise engaged in another activity, or the like, the system may identify if there is a coverage issue at the entity and/or if a customer needs one or more specialists for customer needs. … as illustrated in block 508, the process 500 continues by identifying if a coverage issue is occurring at the entity and identify if a backup or specialist is needed at the entity. … Upon identification of a backup or specialist that is not predisposed, the system may transmit a request to the backup or specialist user via the 
None of these portions however disclose the above bolded claim language.  Appropriate correction/clarification is required.  Claim(s) 2-9, 11-15, and 17-20 is/are rejected because they depend on claim(s) 1, 10, and 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1-20 is/are rejected.  Representative claim(s) 1, 10, and 16 recite(s) “block the limited access to the entity location for the user upon identification of the user being off duty.”  Thus claim(s) 1, 10, and 16 is/are indefinite because it is unclear if entity location is entity physical or electronic location.  Appropriate 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-2, 5, 6, 10-11, 14, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridge et al. (US 9,020,848 B1) in view of Eidam et al. (US 10,546,108 B1), Cherry et al. (US 2013/0290154 A1), and Sheng et al. (US 9,344,436 B1).

Regarding claim 1, 10, and 16 (currently amended), Ridge teaches a computer-implemented method for device coding for compliance logging and co-localization, the method comprising:
providing a computing system comprising a computer processing device and a non- transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations [see at least [col 7 ln 9-25] for a server thus computer which has memory, processor, and coding]:
deploy a wearable device to one or more users associated with an entity [see at least [col 12 ln 32-56] for based on inputting clearance levels of employees into a database, activate a mobile device for future use such as clearance determination; [col 1-2 ln 66-67 and 1 respectively] for mobile device is a wearable device];
identify initiation of performance of employment obligation by the user based on location of the wearable device and log user time for performance of employment obligation [see at least [col 9 ln 60-67, col 10 ln 1-11 and 27-36] clock in user based if appropriate based on location and time, where clock in logs work; [col 10 ln 11-16] if already clocked in employee must clock out before clocking back in thus further explaining logging of work; [col 1-2 ln 66-67 and 1 respectively] for mobile device is a wearable device];
determine a level of authorization of the user wearing the wearable device for controlling access to entity physical and/or electronic locations and code the wearable device for access [examiner notes electronic location is not defined in the instant specification,
see at least Fig. 18 and [col 11-12 ln 59-67 and 1-31 respectively] note 1802 user wearing mobile device; [col 1-2 ln 66-67 and 1 respectively] for mobile device is a wearable device
[col 12 ln 32-56] for 1903 code employee data to access a work zone, 1905 employee data is used by mobile device  to determine clearance level of 
[col 14 ln 32-38] further define a work zone to include electronic location as a location without a defined physical perimeter];
receive request from the wearable device to access an entity location [see at least [col 12-13 ln 59-67 and 1-3 respectively] for 1906 receive access request to a work zone];
deny user access to entity location based on level of authorization [see at least Ridge [col 12-13 ln 59-67 and 1-3 respectively] for 1906 receive access request, 1907 deny access based on access authorization level];
transmit denial of user access to administrator, where the transmission includes data [see at least [col 12-13 ln 59-67 and 1-3 respectively] for 1906 receive access request, 1907 deny access based on access authorization level, 1908 notify supervisor of denial]
transmit notification to a wearable device associated with a specialist to notify the specialist to aid the user at the entity location based on the duration of time the wearable device of the user is within the entity location [as noted the 112a rejection above the limitation is unclear,
the limitation is interpreted based on broadest reasonable interpretation of instant specification [0060-0061] where a user is notified of being needed for assistance based on a need, which is in contrast to the claimed notification of an employee to help another employee (see limitations: first identify, determine, and second identify) based on the time the employee has spent at an entity location,

then see at least [col 12-13 ln 59-67 and 1-3 respectively] for 1906 receive access request, 1907 deny access based on access authorization level]; and
identification of the user being off duty [see at least [col 5-6 ln 48-67 and 1-5 respectively] “The mobile application may receive a communication from the server to assist in determining whether the employee is scheduled to work. … In the case that the employee is not scheduled to work, the mobile application may inform the employee that he is not scheduled to work at the work Zone (step 0205)”].

Ridge doesn’t/don’t explicitly teach but Eidam discloses
transmit data to administrator wearable device [see at least [col 14-15 ln 63-11] for approve user access to a high secure area based on an administrator (security officer), who verifies the user using a video conference or video chat application via administrator device 28; [col 10 ln 18-35] for a device 28 with memory 36 that includes wearable device 44] and a transmission includes user input via an interactive interface on the wearable device with reasons for request for access to the entity location [see at least [col 14 ln 1-18] via user device 28, user input request (reasons) via an interface to access a secure area (a physical location); [col 10 ln 18-35] for a device 28 with memory 36 that includes wearable device 44]; and
code, based on administrator approval via administrator wearable device, real- time limited access to the entity location for the user [see at least [col 14-15 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ridge with Eidam to include the limitation(s) above as disclosed by Eidam.  Doing so would further define Ridge’s secure access to physical locations via a wearable device by a) using vital signs of the user to determine user is a person and not a robot and b) analyzes vital signs of a user to confirm that the user is not in distress [see at least Eidam abstract].

Ridge in view of Eidam doesn’t/don’t explicitly teach but Cherry discloses
identify a duration of time that the device of the user is within the location [see at least [0081] for verifying employee location during shift; [0079] verifying location during at the start and end of shift; [0065, 0067] for generate and store punch data for employee].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ridge in view of Eidam with Cherry to include the limitation(s) above as disclosed by Cherry.  Doing so would further entity locations to include multiple job sites and multiple job sites in a single day and this helps to prevent fraud [see at least Cherry [0006] ].


Ridge in view of Eidam and Cherry (specifically Cherry Figs. 2 and 19) teaches allowing a user to access a location and check in when they are off duty, teaches a warning restricting based on a rule being violated thus implying restricting access based on rules, and is silent on a security protocol such as a key being required to access a location thus restricting access based on rules.  Ridge in view of Eidam and Cherry doesn’t/don’t explicitly teach however Sheng discloses
block the access to the location for the user upon identification of the user not being in a timeframe [see at least [col 1 ln 39-55] access needs to be adjusted according to a specific scenario, timeframe, or set of circumstances, where specific timeframe such as off duty of Ridge;
[col 7 ln 13-33] controlling access to documents by identifying a user “If only one of the employees associated with the detected wearable devices 102a-102b is allowed to view information contained on the computer, the reader 104 can issue a command to the computer to disable or black out the screen (or close any open documents) while the wearable device 102b of the unauthorized employee is within a certain distance from the reader 104 and is in front of the computer.”;

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ridge in view of Eidam and Cherry with Sheng to include the limitation(s) above as disclosed by Sheng. Doing so would further define access rights to include requiring a key which would help provide access rights that “need to be adjusted according to a specific scenario, timeframe, or set of circumstances” [see at least Sheng [col 1 ln 39-55, col 7 ln 50-67] ].

Regarding claim 2, 11, and 17, modified Ridge teaches the system of claim 1,
 further comprising authenticating the user to gain access to one or more entity physical and/or electronic locations based on the wearable device coding [examiner notes electronic location is not defined in the instant specification,
see at least Fig. 18 and [col 11-12 ln 59-67 and 1-31 respectively] note 1802 user wearing mobile device; [col 1-2 ln 66-67 and 1 respectively] for mobile device is a wearable device;
[col 12 ln 32-56] for 1903 code employee data to access a work zone, 1905 employee data is used by mobile device to determine clearance level of employee (thus mobile device is coded/activated based on determined access level), 1906 grant employee access;
[col 14 ln 32-38] further define a work zone to include electronic location as a location without a defined physical perimeter].

Regarding claim 5, modified Ridge teaches the system of claim 1
and Ridge teaches wherein the wearable device is a device accepted at a point of entry to a location that allows user access to the entity location based on level of authorization of the user [see at least Fig. 18 and [col 11-12 ln 59-67 and 1-31 respectively] note 1802 user wearing mobile device; [col 1-2 ln 66-67 and 1 respectively] for mobile device is a wearable device;
[col 12 ln 32-56] for 1903 code employee data to access a work zone, 1905 employee data is used by mobile device to determine clearance level of employee (thus mobile device is coded/activated based on determined access level);


Modified Ridge doesn’t/don’t explicitly teach but Sheng discloses wherein the wearable device is a passcode device accepted at a point of entry to a location that allows user access to the location [ see at least [col 7 ln 50-67] a determine requirement to open a safe (access a location, based on location definition of Ridge), determine if required items (keys/passcodes which are wearable devices) are present, confirming requirement is met, and opening a safe door based on a requirement of multiple wearable devices].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with Sheng to include the limitation(s) above as disclosed by Sheng. Doing so would further define access rights which would help provide access rights that “need to be adjusted according to a specific scenario, timeframe, or set of circumstances” [see at least Sheng [col 1 ln 39-55, col 7 ln 50-67] ].

Regarding claim 6, 14, and 20 (currently amended), modified Ridge teaches the system of claim 1, wherein identifying initiation of performance of employment obligation based on the location of the wearable device location and log user time for employment obligations.

further comprises identifying a duration of performance of the employment obligation and logging the entire duration of performance for user timekeeping [see at least [0081] for verifying employee location during shift; [0079] verifying location during at the start and end of shift; [0065, 0067] for generate and store punch data for employee].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with Cherry to include the limitation(s) above as disclosed by Cherry.  Doing so would further entity locations to include multiple job sites and multiple job sites in a single day and this helps to prevent fraud [see at least Cherry [0006] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Ridge and Cherry and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 3, 7, 9, 12, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Ridge in view of Eidam, Cherry, and Sheng as applied to claim(s) 1, 10, and 16 above and further in view of White (US 2016/0112871 A1).

Regarding claim 3, 12, and 18, modified Ridge teaches the system of claim 1, wherein determining the level of authorization of the user wearing the wearable device, 
further comprises identifying the user employment obligations within the entity and authorizing the user to gain access to entity locations for completion of the employment obligation [see at least [col 9 ln 60-67, col 10 ln 1-11 and 22-36] clock in user based if appropriate based on location, time, and schedule, where schedule is obligation; [col 12 ln 41-62] authorize user access to location; [col 14 ln 32-38] further define a work zone to include electronic location as a location without a defined physical perimeter];
Fig. 18 and [col 11-12 ln 59-67 and 1-31 respectively] note 1802 user wearing mobile device; [col 1-2 ln 66-67 and 1 respectively] for mobile device is a wearable device].

Modified Ridge doesn’t/don’t explicitly teach but White discloses authorizing the user to gain access to entity data for a reason [see at least Fig. 3 and [0024, 0044] for a device’s access to authorized communications is based on the device’s location and device properties are turned on when the location criteria is met; [0068-0069] device properties include user thus user permissions (level of authorization within data owner’s data) that are only activated when the location criteria is met; Fig. 9 and [0096-0097] where authorize communications (of [0044]) are local communications, data or content; [0033-0034] where local communications, data or content (of [0096-0097]) is from content source (an entity); [0046] system can also prevent access to stored data; [0107] embodiments may be combined ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with White to include the limitation(s) above as disclosed by White.  Doing so would help further define what access is granted based on mobile device coding such as transmission of data which helps improve “the need for security or establishing authorized communications between devices” [see at least White [0004-0007] ].

Regarding claim 7, modified Ridge teaches the system of claim 1 as well as the wearable device.

Modified Ridge doesn’t/don’t explicitly teach but Eidam discloses further comprising displaying entity information on a wearable device [see at least [col 14-15 ln 63-11, col 24 ln 9-14] for approve user access to a high secure area based on an administrator (security officer), who verifies the user using a video conference or video chat application via administrator device 28; [col 10 ln 18-35] for a device 28 with memory 36 that includes wearable device 44].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with Eidam to include the limitation(s) above as disclosed by Eidam.  Doing so would further define modified Ridge’s secure access to physical locations via a wearable device by a) using vital signs of the user to determine user is a person and not a robot and b) analyzes vital signs of a user to confirm that the user is not in distress [see at least Eidam abstract].

Modified Ridge doesn’t/don’t explicitly teach but White discloses wherein the information displayed or accessible to the user via the device is based on a level of authorization the user has within the entity [see at least Fig. 3 and [0024, 0044] for a device’s access to authorized communications is based on the device’s location and device properties are turned on when the location criteria is met; [0068-0069] device properties include user thus user permissions (level of authorization within data owner’s data) that are only activated when the location criteria is met; Fig. 9 and [0096-0097] where authorize communications (of [0044]) are local communications, data or content; [0033-0034] where local communications, data or content (of [0096-0097]) is from content source (an entity); [0046] system can also prevent access to stored data; [0107] embodiments may be combined ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with White to include the limitation(s) above as disclosed by White.  Doing so would help further define what access is granted based on mobile device coding such as transmission of data which helps improve “the need for security or establishing authorized communications between devices” [see at least White [0004-0007] ].

Regarding claim 9 and 15 (currently amended), modified Ridge teaches the system of claim 1 as well as geolocation of the wearable device.

Modified Ridge doesn’t/don’t explicitly teach but White discloses, further comprising blocking access to entity data on the device upon identification of location of device off location from entity designated locations [see at least Fig. 3 and [0024, 0044] for a device’s access to data is based on the device being in an enabled location and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with White to include the limitation(s) above as disclosed by White.  Doing so would help further define what access is granted based on mobile device coding such as transmission of data which helps improve “the need for security or establishing authorized communications between devices” [see at least White [0004-0007] ].

Claim(s) 4, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridge in view of Eidam, Cherry, and Sheng as applied to claim(s) 1, 10, and 16 above and further in view of Neybert et al. (US 2019/0082312 A1).

Regarding claim 4, 13, and 19, modified Ridge teaches the system of claim 1.
Modified Ridge doesn’t/don’t explicitly teach but Neybert discloses further comprising triggering monitoring a location of the user via the wearable device based on danger or natural disaster for identification of user and transmission of assistance to user [ [0080] determine an emergency has occurred that affects employees; [0087-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with Neybert to include the limitation(s) above as disclosed by Neybert.  Doing so would further define why a company wants to know the location of its employees such as to provide safety in case of an emergency and this helps a company “to determine best practices for future events” [see at least Neybert [0002] ].

Claim(s) 8, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridge in view of Eidam, Cherry, and Sheng as applied to claim(s) 1, 10, and 16 above and further in view of Farmer et al. (US 9,600,676 B1).

Regarding claim 8, 11, and 17, modified Ridge teaches the system of claim 1, wherein deploying the wearable device to one or more users
and Ridge teaches further comprises deploying the wearable device, other wearable devices across the entity, and wherein the user is an associate engaged in obligations for the entity [see at least [col 12 ln 32-56] for based on inputting clearance levels of employees into a database, activate a mobile device for future use such as clearance determination; [col 1-2 ln 66-67 and 1 respectively] for mobile device is a wearable device;

[col 9 ln 60-67, col 10 ln 1-11 and 27-36] clock in user based if appropriate based on location and time, where clock in logs work].

Modified Ridge doesn’t/don’t explicitly teach but Farmer discloses an electronic watch with an interactive interface for communication with other wearable devices [see at least [col 8, ln 5-26] for a wearable device that is a watch; [col 9 ln 9-21] for a watch with an interactive interface; [col 10-11, ln 60-67 and 1-3 respectively] for wearable devices that communicate to other wearable devices or an associated computing device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with Farmer to include the limitation(s) above as disclosed by Farmer.  Doing so would provide “finer grained security for wearable-device data” where “providing finer-grained application-level encryption for the wearable device, a wider variety of applications can utilize the wearable device” [see at least Farmer [col 4 ln 36-43, col 5 ln 9-27] ].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624